

WIRELESS TELECOM GROUP, INC.
25 Eastmans Road
Parsippany, New Jersey 07054
(973) 386-9696 (phone)
(973) 386-9191 (fax)


          April 11, 2008


James M. Johnson
Wireless Telecom Group, Inc.
25 Eastmans Road
Parsippany, New Jersey 07054


Dear Mr. Johnson:
 
We are pleased to offer certain benefits and payments in the event your
employment with the Company (or any successor) is terminated prior to March 29,
2015 either (i) by the Company (or any successor), other than for Cause (as
defined below); or (ii) by you, for Good Reason (as defined below). Each such
termination is hereinafter referred to as a “Qualifying Termination.”


This letter agreement (this “Agreement”) confirms our mutual agreement and
understanding with respect to the following:


1. Severance. If the termination of your employment is a Qualifying Termination,
you will be entitled to receive Severance (as defined below) and Continuation of
Benefits (as defined below) for the Severance Period (as defined below) in lieu
of any payments otherwise payable to you under the Company’s standard severance
policy. You will not be entitled to such Severance or Continuation of Benefits
if the Company terminates your employment for Cause, if you terminate your
employment voluntarily without Good Reason, or if your employment is terminated
due to death or permanent disability.


2. Mitigation and Offset. If you engage in Subsequent Employment (as defined
below) during the Severance Period and receive benefits from a subsequent
employer during the Severance Period, your continuing benefits will be
terminated (on a benefit by benefit basis). You agree to provide the Company
with prompt written notice of any Subsequent Employment and benefits received by
you during, or in respect of, the Severance Period.


3. Definitions.
 
For purposes of this Agreement, the following terms shall have the meanings set
forth below:


(i) “Cause” shall mean the occurrence of any one or more of the following: (i)
fraud, embezzlement and /or misappropriation of the Company’s (or any
successor’s) funds; (ii) gross or willful misconduct by you in the performance
of your duties; (iii) a material violation of the Company’s (or any successor’s)
Code of Conduct; or (iv) a conviction by, or entry or a plea of guilty or nolo
contendre in, a court of competent jurisdiction for any crime which constitutes
a felony or act or moral turpitude in the jurisdiction involved.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) “Continuation of Benefits” shall mean the continuation of all benefits (to
the extent permissible under the terms and conditions of each applicable
employee benefit program and applicable law) in which you then participate for
the term of the Severance Period, provided that you continue to pay the Company
the employee contributions you were paying immediately prior to your termination
of employment.


(iii) “Good Reason” shall mean (a) the assignment to you of duties materially
and adversely inconsistent with your position, title, duties, responsibilities
or status with the Company as an officer of the Company, (b) any removal of you
from, or any failure to re-elect you as an officer of the Company, (c) a
reduction in your salary, or (d) relocation of your principal place of
employment to a place more than thirty (30) miles from its current location, in
each case without your written consent.


(iv) “Severance” shall mean (a) at the sole discretion of the Company, either
(1) a lump sum cash severance payment in an amount equal to 75% of your annual
base compensation then in effect, payable as soon as practicable by the Company,
and in no event later than 30 days after termination of your employment or (2)
the continuation of your base compensation then in effect for the term of the
Severance Period.


(iv) “Severance Period” shall mean the period commencing on the date of the
Qualifying Termination and ending on the nine (9) month anniversary of the date
of your Qualifying Termination.


(v) “Subsequent Employment” shall mean any employment or provision of services
whether as owner, principal, agent, partner, director, officer, independent
contractor, consultant, or employee for any entity, corporation, partnership or
individual, including, without limitation, self-employment.


4. No Employment Rights. This Agreement sets forth the terms of certain
financial assurances that will apply upon a Qualifying Termination and does not
constitute, and should not be considered as, a contract of employment for any
duration. Accordingly, this Agreement will not affect your ability or the
ability of the Company (subject to the terms of any other agreement(s) that may
exist) to terminate your services at any time and for any reason.


5. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. This Agreement is fully assignable
by the Company to its successors whether direct or indirect, by purchase,
merger, consolidation or otherwise, to all or substantially all of its assets
provided each such successor expressly assumes and agrees to perform the
obligations set forth in this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


6. Effectiveness. This Agreement shall be effective as of April 11, 2008.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Governing Law. This Agreement shall be governed by the laws of the State of
New York, without regard to the conflicts of law provisions thereof.


8. Entire Agreement. This Agreement constitutes the complete agreement and
understanding between us relating to severance and the continuation of benefits
following a Qualifying Termination and may not be modified or amended except in
writing signed by the parties. Additionally, this Agreement is intended to
supplement (and not supersede) any employment or other agreement relating to
your compensation, your employment status or the termination of your employment
that you may have with the Company, including, without limitation, any agreement
relating to payment or amounts (other than Severance and Continuation of
Benefits) upon termination of your employment.


9. General Release. As a condition of receiving the Severance and Continuation
of Benefits described herein, you will be required to sign a separation
agreement and general release in a form acceptable to the Company. Such release
shall, among other things, discharge the Company from any and all obligations to
make any further payments to you, whether by way of salary, bonus or other
compensation or remuneration of any kind.


If you agree with the terms and provisions of this Agreement, please sign and
date both copies of this Agreement in the place indicated. Keep one copy for
your files and return the other copy to the Company.


Very truly yours,
 
WIRELESS TELECOM GROUP, INC.
 
By: 
/s/ Paul Genova
Name: Paul Genova
Title: President and Chief Financial Officer



ACCEPTED AND AGREED TO:
 
/s/ James M. Johnson
 
April 14, 2008
James M. Johnson
 
Date



 
 

--------------------------------------------------------------------------------

 